Citation Nr: 0209052	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  99-06 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction.

(The issue of entitlement to service connection for calcaneal 
spur with plantar fasciitis and the issue of entitlement to 
service connection bronchitis will be the subjects of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and H. O.



ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
November 1996.  

These matters come before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Albuquerque, 
New Mexico, VA Regional Office (RO), which denied service 
connection for erectile dysfunction, plantar fasciitis of the 
left heel and plantar warts, and bronchitis.  In a March 2000 
supplemental statement of the case, the RO rephrased the 
issue pertaining to the left heel as one for service 
connection for plantar calcaneal spur with plantar fasciitis, 
left foot.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for bronchitis and 
plantar calcaneal spur with plantar fasciitis of the left 
heel pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.  

In July 1998 the veteran filed a claim for service connection 
for glaucoma.  By rating decision dated in January 1999, 
service connection for glaucoma was denied.  In a November 
1999 notice of disagreement, the veteran indicated that he 
was withdrawing his claim pertaining to glaucoma.  Thus, his 
claim for service connection for glaucoma is considered 
withdrawn.  38 C.F.R. § 20.204.  

In January 2001, the veteran filed a claim for dermatitis on 
the hands.  A rating decision pertaining to this issue has 
not been associated with the claims folder.  This issue is 
referred to the RO for the appropriate action.  

The veteran was afforded a travel board hearing before the 
undersigned member of the Board in January 2002.  Prior to 
the hearing, the veteran withdrew the issue of entitlement to 
service connection for plantar warts.  He was also afforded a 
hearing before a hearing officer at the RO in November 1999.  
The Board notes that additional evidence was submitted 
following the January 2002 hearing.  The veteran and his 
representative waived initial consideration by the RO.  Since 
the veteran had entered a waiver, the provisions of 20.19.9 
are not prejudicial to his case. Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Regardless, waivers are no longer 
applicable pursuant to 67 Fed. Reg. 3,099 (January 23, 2002) 
(to be codified as amended at 38 C. F. R. § 20.19.9.  A 
transcript of each of the hearings has been associated with 
the claims folder.  


FINDINGS OF FACT

1.  The veteran underwent an elective vasectomy during 
service.  

2.  The competent evidence does not show that erectile 
dysfunction is due to an elective vasectomy or bicycle riding 
during service, or any other event or injury during service.  


CONCLUSION OF LAW

Erectile dysfunction was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§  1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A June 1975 entrance examination report shows that the 
veteran's genitourinary system was normal.  An October 1980 
flight incentive examination report shows that his 
genitourinary system was normal.  

Service medical records reveal that the veteran underwent a 
bilateral vas ligation in June 1981.  In a subsequent urology 
referral, the examiner noted the veteran's report that pain 
was interfering with intercourse.  The provisional diagnosis 
was adhesions to vas in scrotum.  On examination, small 
granulomas were noted on the left and right.  The penis was 
noted to be without lesions.  The impression was sperm 
granuloma following vasectomy.  

A May 1984 report of examination shows that his genitourinary 
system was normal.  His physical capacity was assigned a 
physical profile of "1."  

A November 1985 periodic examination report shows that the 
genitourinary system was normal.  His physical capacity was 
assigned a physical profile of "1."  An October 1991 
periodic examination report indicates that the genitourinary 
system was abnormal.  The examiner noted that a circumcision 
was well healed with no sequale.  His physical capacity was 
assigned a physical profile of "1."  A January 1993 record 
of treatment notes the veteran was status post vasectomy with 
a problem of impotence.  The veteran reported a history of 
painful ejaculation many years earlier.  The assessment was 
impotence.  In another record of treatment, the impression 
was erectile dysfunction and questionable vasculogenic leak.  

On VA genitourinary examination in June 1997, the veteran 
complained of difficulty with erections for the previous six 
to seven years.  The impression was form of premature 
ejaculation, etiology known.  The examiner stated that it 
could be psychological as premature ejaculations were, noting 
that it had been persistent for five years.  
VA outpatient treatment records, dated from September 1997 to 
April 1998, show complaints of erectile dysfunction.  The 
impression in June 1998 was erectile dysfunction.  

Private treatment records from L. H. S., dated from July 1997 
to January 2000 show treatment for erectile dysfunction.  

At a November 1999 hearing before a hearing officer at the 
RO, the veteran testified that during service, he did 
extensive bicycle riding to prepare for cardiovascular 
testing.  Transcript at 4.  (November 1999).  He indicated 
that there had been times when his penis and/or scrotum would 
become numb as a result of bicycling.  Id. 

A November 1999 record of treatment notes the veteran's 
complaint of erectile dysfunction.  The record notes his 
report that it had been present prior to retirement.  The 
diagnosis was erectile dysfunction.  

On VA examination in December 1999, the examiner stated that 
the claims folder had been reviewed.  The veteran complained 
of not being able to maintain an erection.  Physical 
examination revealed his teste were descended, bilaterally.  
There were no masses, no hernias, and no plaques.  Prostate 
was 35 grams, smooth, no nodules or such.  The report of 
examination conveys that other than the veteran's complaint 
of having had painful ejaculation after the inservice 
vasectomy, which the examiner noted was never recorded, he 
otherwise had no positive findings.  The diagnosis was 
nonspecific erectile dysfunction.  The examiner stated that 
the diagnosis meant that no organic etiology could be 
identified.

The veteran requested service medical records from Wilford 
Hall Medical Center from August to June 1982 and for July 
1994.  By letter received in January 2000, the National 
Personnel Records Center (NPRC) indicated that the records 
were unavailable.  

At a hearing before the undersigned member of the Board in 
January 2002, the veteran testified that he had two symptoms 
of erectile dysfunction that began in service.  Transcript at 
2-3 (January 2002).  He related that first he began having 
painful ejaculations following a vasectomy in 1982.  Id. at 
3.  He stated that he had an onset of testicular pain with 
riding a bicycle during service.  Id. at 4-6.  He related 
that both of the symptoms manifested at about the same time 
during service.  Id. at 6.  He indicated that he believed 
that erectile dysfunction was caused, in whole or in part, by 
the vasectomy, as well as bicycle riding.  Id. at 6.  He 
stated that no one had confirmed that erectile dysfunction 
was due to a particular injury or disease.  Id. at 7.  He 
stated that he was treated in service at Wilford Hall Medical 
Center for pressure that had built up within the vas deferens 
following the vasectomy.  Id. at 5-6.  He indicated that that 
records were unavailable.  Id. at 3.  

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  In 
order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. § 3.102 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the July 1997 rating decision of the reasons and bases for 
the denial of his claims.  He was notified of the rating 
decision by letter dated in September 1997.  He was further 
notified of the reasons and bases for the denial of his claim 
in the January 1999 statement of the case and the March 2000 
supplemental statement of the case.  The Board concludes that 
the discussions in the July 1997 rating decision and in the 
statement and supplemental statement of the case, which were 
all sent to the veteran, informed him of the information and 
evidence needed to substantiate the claim.  In addition, by 
letter dated in March 2000, the veteran was advised of the 
procedures by which to submit additional evidence.  These 
actions satisfied VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim.  The Board notes that the veteran 
testified that certain service medical records were 
unavailable.  The Board further notes that the veteran was 
afforded an opportunity to present evidence and argument in 
support of his claim, and did so before a hearing officer in 
November 1999 and before the undersigned member of the Board 
in January 2002.  Additional evidence was submitted following 
the hearing in January 2002.  The actions of the Board member 
at the hearing complied with 38 C.F.R. § 3.103 (2001) and 
VCAA.  There are VA examinations and opinions of record, to 
include VA reports of examinations dated in May 1997, June 
1997, and December 1999, as well as private VA and private 
treatment records.  38 C.F.R. § 3.326(b).  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

Initially, the Board notes that there has been no assertion 
of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 1991) are not applicable.

The veteran asserts that erectile dysfunction is a result of 
service.  Specifically, he alleges that the cause of erectile 
dysfunction is a result of prolonged bicycle riding and/or a 
vasectomy during service.  The issue of whether the cause of 
the veteran's erectile dysfunction is related to service, in 
general, requires competent evidence.  The veteran is not a 
medical professional and his statements do not constitute 
competent medical evidence.  Generally, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  

The are inservice and post service diagnoses of erectile 
dysfunction.  However, as the veteran acknowledged at his 
personal hearing, there is no competent evidence linking the 
veteran's erectile dysfunction to a disease or injury during 
service, to include bicycle riding or a vasectomy.  The June 
1997 VA examiner stated that the etiology of his erectile 
dysfunction was unknown.  The December 1999 VA examiner 
specifically determined that there was no identifiable 
organic etiology.  In fact, there were no positive findings.  
As there is no evidence relating erectile dysfunction, 
painful ejaculation, or loss of procreative power to an 
underlying pathology, service connection is not warranted.  
The Board notes that the veteran has not asserted anatomical 
loss of a creative organ, and such has not been established.  
See VAOPGCPREC 5- 89.  

The Board notes that not every abnormality may be service 
connected.  The law is clear; service connection is to be 
granted when there is disability that is due to disease or 
injury.  In the absence of competent evidence of disease of 
injury, service connection may not be granted.  See Sanchez-
Benitez v. Principi, 259 F.3d (Fed. Cir. 2001).  The issue of 
the dysfunction has been addressed by examiners but a disease 
or injury has not been identified.  The Board is aware that 
one examiner, in 1997, questioned a psychological cause, 
however, the ultimate determination of that examiner was that 
the condition was of unknown etiology and a subsequent 
examiner specifically determined that there was no organic 
cause.  The Board concludes that the determinations of 
unknown etiology and of no organic cause are more probative 
than mere suspicion on the part of one examiner.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, service connection 
for erectile dysfunction is denied.


ORDER

Service connection for erectile dysfunction is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

